PER CURIAM.
On this record, the defendant was in direct criminal contempt of the trial court because of his refusal to obey a clear, unambiguous directive in open court. We therefore affirm the trial judge’s order. Based on the circumstances of this case, including that the intended purpose of the contempt was achieved, the defendant was ultimately acquitted of the charges after serving substantial time in jail prior to trial, and he has now served over one month incarceration post-trial on the contempt charge, we are of the opinion that the defendant’s immediate release with credit for time served is appropriate. We trust that the trial court will immediately mitigate the sentence accordingly.
This opinion shall take effect immediately notwithstanding the filing of any motion for rehearing.
Affirmed.